Argued October 15, 1931.
The plaintiff brought suit to recover for goods sold and delivered to the defendant. The articles consisted almost entirely of parts of furniture, such as seats for chairs, posts, panels, etc. The affidavit of defense stated that the goods sent by the plaintiff were in exchange for goods previously ordered by the defendant and which had been paid for in full and returned, and according to the customary dealings of the parties, as well as the custom of the trade, the seller and manufacturer were required to re-upholster the mismated chairs or send the necessary parts to repair the damage. The defendant attached to his affidavit a list of the goods which had been returned to the plaintiff.
The lower court was of the opinion that an opportunity should be given the defendant to establish by testimony the alleged custom and usage between the parties and to develop the facts set forth by him in his affidavit. The case is not so clear as to require our intervention. "It is only when the right to relief is clear assuming the facts set forth by the defendant to be true that we will reverse": Sipp v. Phila. Insurance Co., 293 Pa. 292.
The order is affirmed.